Citation Nr: 0915462	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-16 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for service-connected 
scapulothoracic bursitis, left shoulder with muscle spasm of 
the neck, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1996 to 
March 1999.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2006, a 
statement of the case was issued in March 2007, and a 
substantive appeal was received in May 2007.  


FINDING OF FACT

The Veteran's service-connected scapulothoracic bursitis, 
left shoulder with muscle spasm of the neck is manifested by 
complaints of pain, arthritis and some limited range of 
motion, but without limitation of motion to 25 degrees from 
side; there is no medical evidence of ankylosis.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for scapulothoracic bursitis, left 
shoulder with muscle spasm of the neck have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Code 5201 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in August 2005 and May 2008 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in August 2005, which was prior to the 
October 2005 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the May 2008 VCAA notice was provided 
after the initial decision.  However, the deficiency in the 
timing of this notice was remedied by readjudication of the 
issue on appeal in a subsequent supplemental statement of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issue of an increased rating, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim for an increased rating, but 
there has been no notice of the types of evidence necessary 
to an effective date for the disability on appeal.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate effective date to be assigned are rendered 
moot.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  The Board finds that the May 
2008 letter to the Veteran addressed the requirements 
discussed above and, thus, the holding in Vazquez-Flores has 
been satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded VA examinations in August 2005 and 
December 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The Veteran is seeking an increased rating for her service-
connected scapulothoracic bursitis, left shoulder with muscle 
spasm of the neck.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran's service-connected left shoulder disability has 
been rated by the RO under the provisions of Diagnostic Code 
5201.  Diagnostic Code 5201 provides the rating criteria for 
evaluation of limitation of motion of the arm.  Under this 
Diagnostic Code, a 20 percent rating is warranted when motion 
is limited at shoulder level for either arm and midway 
between side and shoulder level for minor arm; a 30 percent 
rating is warranted when motion is limited midway between 
side and shoulder level for major arm and to 25 degrees from 
side for minor arm; and a 40 percent rating is warranted when 
motion is limited to 25 degrees from side for major arm.  
Normal forward flexion and abduction of the shoulder are from 
0 degrees to 180 degrees with 90 degrees being at shoulder 
level.  38 C.F.R. § 4.71, Plate I.  The medical evidence of 
record reflects that the Veteran is right hand dominant.  
Thus the Veteran's left shoulder is her non-dominant or 
"minor" arm.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

VA treatment records have been reviewed and associated with 
the claims file.  Essentially, the treatment records showed 
continuing complaints of left shoulder pain.  A November 2004 
x-ray of the shoulder showed questionable old healed fracture 
of left first rib, otherwise unremarkable.  However, a 
January 2005 treatment record showed that the Veteran had 
left shoulder pain that had gradually spread to the right 
shoulder blade and neck.  Nevertheless, flexion and abduction 
were normal on examination.  The examiner indicated that the 
cervical spine was likely the source of the scapular aches 
and noted that the Veteran had lost her cervical lordosis per 
a November 2004 x-ray.  An April 2005 record showed that the 
Veteran reported popping, grinding and a sharp pain going 
down her arm.  However, an April 2005 EMG was normal and 
showed no electrodiagnostic evidence of bilateral cervical 
radiculopathy.  The Veteran presented for an assessment of 
pain between her neck and shoulder in August 2005, which 
showed a diagnosis of left greater than right neck and upper 
thoracic and periscapular myo pain, which was felt to be 
predominantly myofascial in nature.  It was noted that the 
Veteran may have had a pervious injury, which allowed slight 
increased movement about the ribs on the left side; however, 
this did not appear to cause any increase in pain.  

An October 2005 rheumatology consult for bilateral upper back 
pain showed that the Veteran was able to abduct her shoulder 
to 170 degrees with some pain and able to forward flex to 107 
degrees without difficulty.  The examiner indicated that the 
Veteran had normal range of motion of her shoulders and 
minimal subacromial shelf tenderness, which was deemed 
inconsistent with subacromial bursitis.  A follow up February 
2006 record showed an assessment of myofascial pain syndrome 
of the rhomboids, trapeziuses and shoulders.  Significantly, 
a January 2006 MRI showed mild early acromioclavicular 
degenerative changes.  A June 2007 treatment record showed 
that the Veteran reported chronic left arm pain and that she 
could not lift her arm over her head.  Treatment records also 
showed that with respect to the Veteran's cervical spine, she 
was diagnosed with a C5-6 disk bulge.  Lastly, a March 2008 
x-ray of the shoulders was again normal.  

The Veteran was afforded a VA examination in August 2005.  
The claims file was reviewed.  The examiner noted the VA 
treatment records, including the EMG and x-rays.  The Veteran 
reported that she experienced pain constantly.  She described 
the pain as an ache that was inside her shoulder and muscle 
spasms that went around her shoulder blade and occasionally 
towards her neck.  She indicated that she had no numbness, 
tingling, tremors or weakness radiating down either arm.  
However, all movements of her arm caused pain associated with 
repetitive movement.  She had problems wearing a seatbelt and 
could not sleep at night.  She took Vicodin sporadically and 
had physical therapy, but nothing had helped her shoulder.  
She reportedly denied daily swelling, but had a grinding 
sensation with some occasional clicking.  She denied any pain 
radiating from her neck towards her hands.  She was able to 
complete tasks of daily living and missed no work.  She also 
reported no incapacitating episodes.  

On examination, no spasms were seen.  Range of motion was 
from zero degrees to 170 degrees actively and passively.  She 
had pain at 110 degrees to 170 degrees of forward flexion and 
abduction.  External rotation and internal rotation were 85 
degrees in both directions with 5/5 strength in all planes.  
Palms down forward flexion and abduction caused no pain.  The 
Veteran had positive Hawkins's test, but there was no 
swelling, deformity or discoloration.  She had no 
instabilities to apprehension sign or Sulcus test.  The 
Hawkins test produced pain in the shoulder.   She had 2 plus 
reflexes at the biceps, triceps and brachioradialis with 
normal sensation from shoulder to fingertip.  The assessment 
was bilateral scapulothoracic muscle spasms with subacromial 
bursitis and spasms of the left shoulder and neck with healed 
left first rib fracture confirmed on x-rays.  The examiner 
opined that the Veteran lost between 15 to 20 degrees of her 
range of motion, strength, coordination and fatigability 
associated with repetitive movement flares.  It was noted 
that she had pain that limited her range of motion, but she 
could still function in all capacities.  

In her July 2006 notice of disagreement, she indicated that 
her left shoulder affected her daily activities and her job.  
There were certain tasks as a postal work she could not do.  
She also stated that she had problems driving a car without 
power steering.  Further, in her May 2007 substantive appeal, 
the Veteran reported that despite what was reported at the 
August 2005 VA examination, there were several activities 
that she was unable to do such as mop floors, do yard work, 
or change light bulbs. She again indicated that she could not 
life her arm above her head.  Although unclear, she also 
appeared to indicate that she did experience numbness, 
tingling, tremors and swelling in her left shoulder. 

Thus, the Veteran was afforded another VA examination in 
December 2007 by the same examiner.  The examiner again noted 
the treatment the Veteran had undergone at the VA.  The 
Veteran reported that she now missed one to two days of work 
per month due to left shoulder pain.  She described popping, 
clicking and grinding in her shoulder, and all around her 
shoulder blade with the muscle becoming sore and stiff daily.  
There was no radiation down her arm today.  She again denied 
any numbness, tingling, tremors, and weaknesses.  Instead, 
she had shoulder pain inside her shoulder and all around the 
scapula, which moved towards her neck.  There was no 
neurological dysfunction reported.  She had no history of 
dislocations, subluxations or locking.  She could do all 
activities of daily living, but could not lift or carry with 
the left shoulder as it caused immediate pain.  Repetitive 
movements of usage caused the Veteran immediate pain, but no 
loss of function.  

On physical examination, there was no gross swelling, 
deformity or discoloration of the shoulder.  The Veteran had 
tenderness about the collar bone and the acromioclavicular 
joint.  Range of motion was 95 degrees forward flexion and 
abduction actively, but passively it was to 140 degrees.  She 
had pain throughout the range of motion from 85 degrees 
upwards.  She had 90 degrees of internal and external 
rotation with very minimal pain.  She had 5/5 strength in all 
planes time three repetitions.  She had palm down forward 
flexion, palm down abduction, 5/5 strength with a positive 
Hawkins test.  She had tenderness to the acromioclavicular 
joint on cross body test, but she had no instabilities to 
apprehension sign or sulcus test.  The Veteran also had 
tenderness to palpation about the medial border of the 
scapula, the rhomboids and the trapezius and up towards the 
neck region, which was all diffusely tender.  She had the 
ability to protract and retract her shoulder with pain, but 
no deficits.  Range of motion was tested with three 
repetitions and did not change.  She had negative Spurling 
compression test with normal reflexes.  She had normal 
sensation in the upper extremities, grip strength, indices, 
wrist flexion and extension, and elbow flexion and extension.   
The assessment was scapulothoracic bursitis of  the left 
shoulder with muscle spasm of the neck.  The examiner noted 
that the Veteran obviously had chronic pain throughout her 
shoulder on objective examination and the MRI was not 
consistent with direct compression and the x-rays were 
normal.  The examiner concluded that he would expect a loss 
of between 30 to 35 degrees of her range of motion, strength, 
coordination and fatigability associated with repetitive 
movement flares.  

Given that the claims file was reviewed by the examiner and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient for rating purposes.  

Initially, the clinical evidence shows that the Veteran 
suffers from a separate neck or cervical spine disability, 
which may also be contributing to her shoulder pain.  The 
Veteran is not service-connected for a separate cervical 
spine disability and thus, the rating criteria pertaining to 
the cervical spine are not for application.  Nevertheless, 
the Board recognizes that it is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet.App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet.App. 136, 140 (1996).  Thus, the 
Veteran's left shoulder symptoms will not be differentiated 
for the purposes of this decision.

After a thorough review of the medical evidence of record, 
the Board must conclude that there is no competent medical 
evidence to suggest that the Veteran's range of motion of the 
left shoulder is limited to 25 degrees from the side to 
warrant a higher disability rating under Diagnostic Code 
5201.  The Board recognizes that the examiner at the most 
recent VA examination opined that the Veteran would have an 
additional loss of 30 to 35 degrees of range of motion during 
flares, which given that she experienced pain at 85 degrees 
would indicate that range of motion would be approximately 
between 50 to 55 degrees.  However, the degree of limitation 
still does not approximate the next higher rating where 
motion is limited to 25 degrees from the side.  Thus, based 
on the medical evidence of record, a rating in excess of 20 
percent is not warranted under Diagnostic Code 5201.  The 
Board notes that DeLuca, supra, allows for the consideration 
of functional loss due to pain.  However, as already 
discussed, pain is already contemplated in the current 20 
percent rating.  Moreover, importantly, at the most recent VA 
examination, the range of motion did not change on three 
repetitions.  

Regardless, the Board must also determine whether other 
Diagnostic Codes pertaining to the shoulder and arm would 
warrant a higher rating.  In the instant case, Diagnostic 
Code 5200 is not applicable because there has been no 
competent medical evidence showing that the Veteran has 
ankylosis of her left shoulder.  Further, the Veteran cannot 
receive a higher disability rating under Diagnostic Code 5203 
because it provides for a maximum schedular rating of 20 
percent rating.  38 C.F.R. § 4.71, Diagnostic Codes 5200 and 
5203.  

In conclusion, a preponderance of the medical evidence is 
against a rating in excess of 20 percent for the Veteran's 
service-connected scapulothoracic bursitis, left shoulder 
with muscle spasm of the neck.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

A rating in excess of 20 percent for the Veteran's service-
connected scapulothoracic bursitis, left shoulder with muscle 
spasm of the neck is not warranted.  The appeal is denied. 




____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


